DETAILED ACTION
 	This Office Action is in response to the amendment filed on 01/06/2022 in which claims 2, 5-8, and 11 have been amended; claims 1, 10, and 12-20 have been canceled; and claims 21-29 have been added. Claims 2-9, 11, and 21-29 are presented for examination on the merits. Claims 2-9, 11, and 21-29, now re-numbered as claims 1-18 are pending.
Notice of Pre-AIA  or AIA  Status

 	The present application is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 01/06/2022 and 06/23/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
 	Response to Arguments
1.	In view of the response filed on 01/06/2022 and  applicant’s arguments in pages 7-9 of the REMARKS with respect to the rejection under 35 U.S.C § 103(a) have been fully considered and are persuasive. 
 	The applicant has amended independent claim 11 and claim 21 to incorporate the limitations of objected claim 11 from the allowable subject matter indicated in the office action mailed on 10/26/2021 to place the claims in condition for allowance. In view of the aforesaid response and upon further search/consideration, the rejections to the respective claims under 35 U.S.C. 103(a) mailed on 10/26/2021 are hereby withdrawn.

Allowable Subject Matter
2.	  Claims 2-9, 11, and 21-29 are allowed over prior art of record.
Reasons for Allowance
3. 	The following is an examiner’s statement of reasons for allowance:
 	Reasons for Allowance
4. 	The following is an examiner’s statement of reasons for allowance:
  	Independent claims 11 and 21 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
	Krauss et al. (US 20190012666 A1, prior art on the record) discloses a tracking system for monitoring the status of a consumable good using a distributed ledger is provided. The tracking system includes a receiver subsystem configured to submit to the distributed ledger a genesis transaction encoding details regarding an original consumable good, and a distributor subsystem configured to receive at least a distribution portion of the consumable good from the receiver subsystem and submit to the distributed ledger a first update transaction, based on the genesis transaction, encoding details regarding the receipt of the distribution portion by the distributor subsystem from the receiver subsystem (Krauss, Paragraph 0006).
 Further, Krauss et al. discloses a method of tracking the status of an original consumable good is provided. The method implements a digital distributed ledger having a plurality of participating processors over a distributed network. The method includes a step of generating a digitally signed genesis transaction to the plurality of participating processors for verification. The genesis transaction includes encoded 
Trotter (US 20180336554 A1, cited in PTO-892) discloses Systems and methods for a secure electronic transaction system are presented that includes a hardware based token that includes a manufactured identity key. The system and methods also use a public/private key pair that is linked to a user and the hardware based token. Further, a policy server is communicatively coupled to the hardware based token. The hardware based token contains biometric identification data of the user and the policy server is used to provide authentication of the user based on a number of factors. Those factors include possession of the hardware based token by the user, a matching 
   	Although, the cited references above are from same or similar fields of endeavor however, the Applicant’s invention is directed towards methods for executing operations related to executing a series of dependent scheduling operations associated with an individualized medicine supply chain and distributed scheduling systems. 
 	The subject matters of the independent claims 11 and 21 are not taught or fairly suggested by the prior art of record, specifically the limitations in claim 11 that recite: “..  assigning the label identification data to personal identification data representing a patient identifier, curating a set of smart label data corresponding to a set of smart label devices; applying one or more machine learning algorithms to the set of smart label data; extracting insights from the set of smart label data based on the one or more machine learning algorithms; tuning parameters of the one or more machine learning algorithms; querying the set of curated smart label data for one or more insights; and identifying one or more subsets of curated smart label data for a query analysis based on contextual parameters of a query, wherein the contextual parameters comprise at least one of a smart label device identifier, a geo- locational input, or authentication input…..” in combination with the rest of the limitations recited in the independent claim 11.
 	Independent claim 21 recite similar subject matters as to those in claim 1.

 	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
 	Specifically, the substances of applicant’s arguments in pages 7-9 of the REMARKS filed on 01/06/2022 in view of the claim amendments has been fully considered and are persuasive. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.
 	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 11 and 21 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
					Conclusion
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/
Primary Examiner, Art Unit 2498